Case 9:18-ap-01058-DS   Doc 230 Filed 12/24/19 Entered 12/24/19 09:47:28   Desc
                         Main Document    Page 1 of 10
Case 9:18-ap-01058-DS   Doc 230 Filed 12/24/19 Entered 12/24/19 09:47:28                 Desc
                         Main Document    Page 2 of 10




                                             Defendants Avante and Fidus are not
                                            able to determine trial time at this time.
Case 9:18-ap-01058-DS   Doc 230 Filed 12/24/19 Entered 12/24/19 09:47:28   Desc
                         Main Document    Page 3 of 10
   Case 9:18-ap-01058-DS       Doc 230 Filed 12/24/19 Entered 12/24/19 09:47:28   Desc
                                Main Document    Page 4 of 10




     12/23/2019
Lynn Pinker Cox & Hurst, LLP




Christian Orozco


          Corporate Recovery Associates, LLC
F,   FINAL JUDGMENT/ORDER:

     Any party who contests the bankruptcy court's authority to enter a final judgment and/or order in this adversary
     proceeding must raise its objection below. Failure to select either box below may be deemed consent.

                                 Plaintiff                                                                 Defendant
      E1 I do consent                                                         E I do consent
      E   I do not consent                                                    E I do not consent
      to the bankruptcy court's entry of a final judgment                     to the bankruptcy court's entry of a final judgment
      and/or order in this adversary proceeding.                              and/or order in this adversary proceeding.


G.   ADDIT|ONAL COMMENTS/RECOMMENDATIONS RE TRIAL: (Use additional page if necessary)
     Plaintiff's Response: Plaintiff anticipates a resolution of the lawsuit filed in California state court against the former
     managers and directors of the Debtor, as well as Defendant BWP. Given that resolution, attempts to coordinate
     further discovery with that lawsuit should be mooted.

     Both Plaintiff and Defendants discussed the logistics and venue of a trial in this case given the lack of consent by
     the Defendants and the pending jury trial demands. The parties would like to discuss with the Court as to its
     thoughts on this issue.




Respectfully submitted,

Date:                                                                            Ðate: 1212312019

                                                                                 GRtrFNBFG TRAI IRIG I,I            P                          E
Printed name of law firm                                                         Printed name of law firm




Signature                                                                            nature

                                                                                 HOWARD J.         STEINRERG                                   tI
Printed name                                                                     Printed name

Attorney for:                                                                    Attorney for:   î/va Wdf capifa/ fr'rfncqLLC,i
                                                                                                â/oo wolf cariltl Fuat ¡¡, ¿-.¡;
                                                                                               8/w wÊ capì¡et d"rnrs uf. j
                                                                                                                                "a,,t
                                                                                               BW Ptbzo t/oØ,çs, ttc

           This form is mandatory. lt has been approved for use in the United States Bankruptcy Court for the Central District of California

December 201 5                                                          Page 4                                       F 701 6.l.STATUS.REPORT
Case 9:18-ap-01058-DS   Doc 230 Filed 12/24/19 Entered 12/24/19 09:47:28   Desc
                         Main Document    Page 6 of 10
Case 9:18-ap-01058-DS   Doc 230 Filed 12/24/19 Entered 12/24/19 09:47:28   Desc
                         Main Document    Page 7 of 10
Case 9:18-ap-01058-DS   Doc 230 Filed 12/24/19 Entered 12/24/19 09:47:28   Desc
                         Main Document    Page 8 of 10
   Case 9:18-ap-01058-DS         Doc 230 Filed 12/24/19 Entered 12/24/19 09:47:28   Desc
                                  Main Document    Page 9 of 10




      12/23/19




Brian Davidoff

Greenburg Glusker
             Fidus Investment Corporation,
            Fidus Mezzanine Capital II, LP,
         Avante Mezzanine Partners SBIC, LP,
         and Avante Mezzanine Partners II, Inc.
       Case 9:18-ap-01058-DS      Doc 230 Filed 12/24/19 Entered 12/24/19 09:47:28        Desc
                                  Main Document     Page 10 of 10




   2100 Ross Ave, Dallas, Texas 75201




   12/24/2019



pbenvenutti@kellerbenvenutti.com; jboustani@btlaw.com; Chang@Blankrome.com; bdavidoff@greenbergglusker.com;
                   tkeller@kellerbenvenutti.com; ian@landsberg-law.com; steinbergh@gtlaw.com




    12/24/19            Christian Orozco
